Citation Nr: 0921454	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  05-08 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a left femur fracture, to include scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1970 to April 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  This case was previously before the 
Board in May 2007 and November 2008 at which times it was 
remanded for additional evidentiary and due process 
development.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In the Board's remand dated in November 2008, the RO was 
directed to afford the Veteran a new examination that 
included range of motion studies of the left leg.  An 
examination was conducted in December 2008 and the 
examination report shows that range of motions studies with 
respect to the Veteran's left knee were conducted.  These 
findings are pertinent to the rating criteria under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255, regarding impairment of the 
femur.  However, the examination report does not include 
range of motion findings with respect to the Veteran's left 
thigh.  Such findings are necessary in order to properly 
evaluate the Veteran's left leg disability under all 
applicable rating criteria.  In this regard, while higher 
than 20 percent ratings under Diagnostic Code 5251 
(extension) and 5253 (adduction and abduction) are not 
feasible since the maximum allowable ratings under these 
codes are 10 percent and 20 percent respectively, 
consideration is warranted under Code 5252 which allows for 
higher ratings of 30 and 40 percent for limitation of flexion 
of the thigh.  Consideration under this code is particularly 
important in light of the Veteran's complaints of decreased 
mobility and limitation of motion in the left leg.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, 
a remand by the Board confers on the veteran the right to 
compliance with the remand orders).

With respect to the Veteran's left leg scars, the RO should 
address the Veteran's representative's May 2009 argument that 
the Veteran should be assigned a separate compensable rating 
for his left leg scars.

While the Board regrets that a remand of this matter will 
further delay a final decision in the claim on appeal, it 
finds that such action is necessary to ensure that the 
appellant is afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA orthopedic examination to determine 
the current severity of his left leg 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review of pertinent 
documents therein in connection with the 
examination.  Complete range of motion 
testing of the left thigh, to 
specifically include left thigh flexion, 
should be accomplished to allow for 
consideration under Diagnostic Code 5252 
and consideration of a separate rating or 
ratings for left leg scars.  In 
conducting such testing, the examiner 
should indicate the point (in degrees) at 
which any motions are limited by pain.  
The examiner should also report whether 
any additional functional loss should be 
expected due to pain, weakness, fatigue, 
and incoordination, including during 
flare-ups.

2.  Thereafter, the RO should review the 
record and determine if the claim for an 
evaluation in excess of 20 percent for 
residuals of a left femur fracture can be 
granted.  The determination should 
include consideration of the Veteran's 
disability under the pertinent diagnostic 
codes regarding limitation of flexion of 
the left thigh (38 C.F.R. § 4.71a, 
Diagnostic Code 5252) and consideration 
of a separate rating or ratings for left 
leg scars.  If the benefit remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case which includes the reasons for the 
determination and be afforded an 
opportunity to respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

